DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP 2019-094977 filed on 5/21/2019, and PCT/JP 2020/019759 filed on 5/19/2020.  A certified copy of JP 2019-094977 has been received, however, a certified copy of PCT/JP 2020/019759 has not been received.
However, should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
The instant discussion of foreign priority is not a requirement for Applicant to file a certified English translation of the foreign application. For example, if Applicant chooses to not file a certified English translation, the application will not be abandoned and Applicant will not receive a Notice of Non-Compliance.  The instant discussion of foreign priority is nothing more than an indication that the instant application has not perfected the foreign priority claim because Applicant has not filed the certified English translation.
For examination purposes of the instant set of claims, the effective filing date for available prior art is the date of the earliest English language filing which is 8/11/2021.
	The instant application is a Continuation of PCT/JP 2020/019759 instead of a National Stage Entry filed under 35 USC 371. While a National Stage Entry of a PCT Application is automatically accorded a filing date equivalent to the International Filing Date of the PCT Application (because a translation of the PCT application is required upon filing the National Stage Entry), a Continuation Application claiming the benefit of a PCT Application not in English is not automatically accorded an effective filing date equivalent to the International Filing Date. MPEP 1895.01 indicates that a certified translation is required within a Continuation Application that claims priority to a PCT application that is not in English in order to perfect the claim for benefit.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation(s): “wherein the first cushion part or the second cushion part of the cushioning member is provided on a surface which is substantially perpendicular to a longitudinal axis of the urging member” [Claim 16]; “wherein the first cushion part and the second cushion part of the cushioning member are provided respectively on surfaces each of which is substantially perpendicular to a longitudinal axis of the urging member” [Claim 17] (fig 2 of the instant application illustrates the longitudinal axis of 430 forming some angle other than perpendicular with the surface on which 600 is disposed); must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “wherein the first cushion part or the second cushion part of the cushioning member is provided on a surface which is substantially perpendicular to a longitudinal axis of the urging member” [Claim 16]; “wherein the first cushion part and the second cushion part of the cushioning member are provided respectively on surfaces each of which is substantially perpendicular to a longitudinal axis of the urging member” [Claim 17].
Claim Objections
Claims 1, 6 are objected to because of the following informalities: “the other surface” should read --a second surface-- or --another surface--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re 16/17, the limitations “wherein the first cushion part or the second cushion part of the cushioning member is provided on a surface which is substantially perpendicular to a longitudinal axis of the urging member” [Claim 16]; “wherein the first cushion part and the second cushion part of the cushioning member are provided respectively on surfaces each of which is substantially perpendicular to a longitudinal axis of the urging member” [Claim 17] constitute new matter that was not described at the time of filing. The limitations lack antecedent basis support within the written specification (see specification objection above) and the limitations are not clearly shown in the drawings (see drawing objection above). As neither the written specification describes, nor the drawings clearly illustrate, the features, the features constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1/6, the term “close” is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what distinguishes a feature from being “close” versus “normal” versus “far.” Therefore, it is unclear what reads on, and does not read on, the limitations and thus the metes and bounds of the claims cannot be determined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berglar (DE 10 2008 018 140, cited in PTO-892 dated 2/1/2022) in view of Byun (US 9,323,281).
Re 1, Berglar discloses: an accelerator device (translation, paragraph [0002]) comprising: a pad (3) configured to receive an input force from a driver; 5a case (2) attachable to a vehicle body and having a front wall facing the pad (fig 1); an internal movable mechanism housed in the case, and including a shaft (7) that is rotatably supported in the case and a pedal (6) extending outward from an outer peripheral portion of the shaft; 10an arm (5) arranged to pass through an opening provided in the front wall and to connect the pad and the pedal; a cushioning member (16; translation, paragraph [0021]) provided at a single position of the front wall (fig 2), wherein the cushioning member is inserted between the pedal or the arm and the front wall in an accelerator fully-closed state (translation, paragraph [0021] discloses 16 disposed between 5a of arm 5 and front wall, see fig 2), wherein the cushioning member includes a second cushion part arranged at the other surface of the front wall (fig 2), and the second cushion part of the cushioning member is configured to directly contact the pedal or the arm in the accelerator fully-closed state (translation, paragraph [0021]; fig 2, 16 contacts 5a of arm 5); wherein the pad (3) has a first end (about which 3 rotates) close to the shaft, and a second end (closer to 5) opposite to the first end in a longitudinal direction of the pad, and wherein the cushioning member (16) in the accelerator fully-opened state is positioned between the second end and a center of the pad in the longitudinal direction (fig 1 illustrates 5 disposed between second end and center of pad, 16 is adjacent to 5 and thus also between second end and center of pad).
Berglar does not disclose: wherein the cushioning member is inserted between the pad and the front wall in an accelerator fully-opened state, wherein the cushioning member penetrates through the front wall and includes a first cushion part arranged at one surface of the front wall facing the pad, and wherein the first cushion part of the cushioning member is configured to directly contact the pad in the accelerator fully-opened state.
Byun teaches: wherein the cushioning member (71 or 72) is inserted between the pad and the front wall in an accelerator fully-opened state (fig 3 illustrates each of 71 and 72 having a portion disposed between pad 20 and front wall), wherein the cushioning member penetrates through the front wall (fig 3 illustrates each of 71 and 72 penetrating through front wall) and includes a first cushion part (see fig 3) arranged at one surface of the front wall facing the pad, and wherein the first cushion part of the cushioning member is configured to directly contact the pad in the accelerator fully-opened state (column 3, lines 39-41 describe pad 20 contacting 72); for the purpose of providing a stopper that absorbs shocks of the pad in the accelerator fully-opened state (column 3, lines 35-53).
In the instant case, Berglar (see translation, paragraph [0021]) describes providing a damper that absorbs hard impacts of the pad in the accelerator fully-opened state, however, Berglar is not provided with sufficient specificity, either within its written specification or drawings, to draw any particular conclusions about how the damper is implemented to absorb the hard impacts in the accelerator fully-opened state. Byun teaches a damper that extends through a front wall and absorbs hard impacts of the pad in the accelerator fully-opened state providing an example of how the disclosure of Berglar can be implemented to absorb hard impacts of the pad.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Berglar with: wherein the cushioning member is inserted between the pad and the front wall in an accelerator fully-opened state, wherein the cushioning member penetrates through the front wall and includes a first cushion part arranged at one surface of the front wall facing the pad, and wherein the first cushion part of the cushioning member is configured to directly contact the pad in the accelerator fully-opened state, as taught by Byun, for the purpose of providing a stopper that absorbs shocks of the pad in the accelerator fully-opened state.
Re 2, the resulting combination of Berglar in view of Byun (subsequently referred to as “Berglar et al”) discloses: wherein the front wall has a recess (Byun, fig 2 illustrates 71 installed into through hole that corresponds to 314/318 within instant application; Byun, fig 3 illustrates 72 inserted into through hole and additional chamber recessed into front wall) recessed in a plane direction along a surface of the front wall, and the cushioning member is inserted from the plane direction and fitted 20into the recess (Byun, both 71/72 fitted into through hole/opening, each of 71/72 suggests inserting in either direction, and thus limitations disclosed by resulting combination).
Re 4, Berglar et al discloses: wherein the front wall is provided with a through hole penetrating through the front wall, and the cushioning member is inserted into the through hole and is arranged 30in the front wall (Byun, figs 2-3 illustrate 71/72 installed into through hole that corresponds to 314/318 within instant application).
Re 5, Berglar et al discloses: wherein the front wall is provided with a through hole penetrating through the 12 / 15front wall, and the cushioning member is disposed in the front wall (Byun, figs 2-3 illustrate 71/72 installed into through hole that corresponds to 314/318 within instant application) {by insert-molding into the through hole} (Byun, 71/72 correspond to 600 within fig 8 of instant application).
Re 14, Berglar further discloses: wherein the cushioning member is positioned adjacent to the arm (fig 2 illustrates 16 adjacent to 5).  
Re 15, Berglar further discloses: wherein the arm (5) has a protruding portion (5a) protruding outward from an outer peripheral surface of the arm, and the second cushion part directly contacts the protruding portion in the accelerator fully-closed state (fig 2 illustrates 5a contacting 16).
Re the product-by-product limitations denoted by “{}” above, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, Berglar et al discloses an identical, or substantially identical, structure in comparison to the structure disclosed by the instant application. For example, the specification of the instant application does not disclose that the processes recited impart any distinctive structural characteristics, and the processes recited are not known to one of ordinary skill in the art to impart any distinctive structural characteristics. Therefore, Berglar et al anticipates the limitations. See MPEP 2113.
Claims 1-2, 4-5, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita (JP 2021-035791) in view of Byun (US 9,323,281).
Re the following rejection over Kita, as set forth above, the instant application has an effective filing date equivalent to the filing of the earliest English language filing which is the actual filing date of the instant application of 8/11/2021. Kita was published on 3/4/2021 and is thus potentially available as prior art under 35 USC 102(a)(1). Kita shares common ownership with the instant application, shares one inventor (Takuto Kita), and was published less than a year before the effective filing date of the instant application and thus could be excluded as prior art under 35 USC 102(b)(1)(A). However, MPEP 2153.01(a) indicates that it is not readily apparent that Kita is a Grace Period Inventor Disclosure Exception in situations where the prior art (in this case Kita) names additional inventors in comparison to the instant application, which Kita does as neither Masahiro Oya nor Yasuhiro Daiyu are listed as inventors of the instant application while they are listed as additional inventors for the Kita reference. MPEP 2153.01(a) provides guidance on how Applicant may file an affidavit or declaration to overcome the Kita reference. Applicant may also file a certified translation of either JP 2019-094977 or PCT/JP 2020/019759 to perfect Applicant’s claim for foreign priority that would disqualify Kita as prior art.
Re 1, Kita discloses: an accelerator device (translation, paragraph [0001]) comprising: a pad (20a) configured to receive an input force from a driver; 5a case (10) attachable to a vehicle body and having a front wall (101) facing the pad; an internal movable mechanism housed in the case, and including a shaft (40) that is rotatably supported in the case and a pedal (20c) extending outward from an outer peripheral portion of the shaft; 10an arm (20b) arranged to pass through an opening provided in the front wall and to connect the pad and the pedal; a cushioning member (50; translation, paragraph [0006]) provided at a single position of the front wall (fig 47), wherein the cushioning member is inserted between the pedal or the arm and the front wall in an accelerator fully-closed state (see fig 47), wherein the cushioning member includes a second cushion part (510m) arranged at the other surface of the front wall (fig 47), and the second cushion part of the cushioning member is configured to directly contact the pedal or the arm in the accelerator fully-closed state (translation, paragraph [0112]; fig 47, 510m contacts 20m of arm 20b); wherein the pad (20a) has a first end (about which 20a rotates) close to the shaft, and a second end (closer to 20b) opposite to the first end in a longitudinal direction of the pad, and wherein the cushioning member (50 within fig 47) in the accelerator fully-opened state is positioned between the second end and a center of the pad in the longitudinal direction (fig 1 illustrates 20b disposed between second end and center of pad, 510m is adjacent to 20b and thus also between second end and center of pad).
Kita does not disclose: wherein the cushioning member is inserted between the pad and the front wall in an accelerator fully-opened state, wherein the cushioning member penetrates through the front wall and includes a first cushion part arranged at one surface of the front wall facing the pad, and wherein the first cushion part of the cushioning member is configured to directly contact the pad in the accelerator fully-opened state.
Byun teaches: wherein the cushioning member (71 or 72) is inserted between the pad and the front wall in an accelerator fully-opened state (fig 3 illustrates each of 71 and 72 having a portion disposed between pad 20 and front wall), wherein the cushioning member penetrates through the front wall (fig 3 illustrates each of 71 and 72 penetrating through front wall) and includes a first cushion part (see fig 3) arranged at one surface of the front wall facing the pad, and wherein the first cushion part of the cushioning member is configured to directly contact the pad in the accelerator fully-opened state (column 3, lines 39-41 describe pad 20 contacting 72); for the purpose of providing a stopper that absorbs shocks of the pad in the accelerator fully-opened state (column 3, lines 35-53).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Kita with: wherein the cushioning member is inserted between the pad and the front wall in an accelerator fully-opened state, wherein the cushioning member penetrates through the front wall and includes a first cushion part arranged at one surface of the front wall facing the pad, and wherein the first cushion part of the cushioning member is configured to directly contact the pad in the accelerator fully-opened state, as taught by Byun, for the purpose of providing a stopper that absorbs shocks of the pad in the accelerator fully-opened state.
Re 2, the resulting combination of Kita in view of Byun (subsequently referred to as “Kita et al”) discloses: wherein the front wall has a recess (Byun, fig 2 illustrates 71 installed into through hole that corresponds to 314/318 within instant application; Byun, fig 3 illustrates 72 inserted into through hole and additional chamber recessed into front wall; Kita, figs 46 and 47) recessed in a plane direction along a surface of the front wall, and the cushioning member is inserted from the plane direction and fitted 20into the recess (Byun, both 71/72 fitted into through hole/opening, each of 71/72 suggests inserting in either direction, and thus limitations disclosed by resulting combination).
Re 4, Kita et al discloses: wherein the front wall is provided with a through hole penetrating through the front wall, and the cushioning member is inserted into the through hole and is arranged 30in the front wall (Byun, figs 2-3 illustrate 71/72 installed into through hole that corresponds to 314/318 within instant application).
Re 5, Kita et al discloses: wherein the front wall is provided with a through hole penetrating through the 12 / 15front wall, and the cushioning member is disposed in the front wall (Byun, figs 2-3 illustrate 71/72 installed into through hole that corresponds to 314/318 within instant application) {by insert-molding into the through hole} (Byun, 71/72 correspond to 600 within fig 8 of instant application).
Re 14, Kita further discloses: wherein the cushioning member is positioned adjacent to the arm (fig 47 illustrates 510m adjacent to 20b).  
Re 15, Kita further discloses: wherein the arm (20b) has a protruding portion (20m) protruding outward from an outer peripheral surface of the arm, and the second cushion part directly contacts the protruding portion in the accelerator fully-closed state (fig 47).
Re the product-by-product limitations denoted by “{}” above, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, Kita et al discloses an identical, or substantially identical, structure in comparison to the structure disclosed by the instant application. For example, the specification of the instant application does not disclose that the processes recited impart any distinctive structural characteristics, and the processes recited are not known to one of ordinary skill in the art to impart any distinctive structural characteristics. Therefore, Kita et al anticipates the limitations. See MPEP 2113.
Allowable Subject Matter
Claims 6-10, 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-12 are allowed.
Response to Arguments
In view of the newly added limitation “wherein the cushioning member in the accelerator fully-opened state is positioned between the second end and a center of the pad in the longitudinal direction,” rejections over Berglar (DE 10 2008 018 140) and Kita (JP 2021-035791), each respectively in view of Byun (US 9,323,281), have been presented in the instant Office Action, which renders Applicant’s arguments related to Kadoi (US 2019/0163227) in view of Byun moot.
Applicant's arguments filed 7/1/2022 related to Claim 1 have been fully considered but they are not persuasive.
Re 1, Applicant argues that Byun discloses two different cushioning members respectively provided at different positions of the front wall (emphasis within the original).
In response to Applicant’s arguments, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejections of Claim 1 are based on combinations involving Byun, and it is the resulting combinations that disclose the limitation.

	Re 1, Applicant argues that cushioning member (71) of Byun cannot be contacted by the pad (20) because it is disposed below a part marked “B” within Applicant’s annotated figures.
	In response to Applicant’s arguments, column 3, lines 39-41 of Byun explicitly discloses that the pad (20) contacts cushioning member (72). As shown below, cushioning member (72) is provided below both part “A” and part “B” from Applicant’s annotated figures. Considering that Byun explicitly discloses that the pad (20) contacts cushioning member (72) and cushioning member (72) is provided below part B, being provided below part B does not inherently preclude contact with the pad (20), as suggested by Applicant’s arguments. Considering that part A is provided above cushioning member (72), and cushioning member (72) is explicitly disclosed as contacting pad (20), it logically follows that part A is also contacted by the pad (20). Therefore, Applicant’s arguments are not persuasive. 
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejections of Claim 1 are based on combinations involving Byun, and it is the resulting combinations that disclose the limitation.


    PNG
    media_image1.png
    545
    869
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656